



LEGACY RESERVES SERVICES, INC.
RETENTION BONUS AGREEMENT
This Retention Bonus Agreement (“Agreement”) is made and entered into effective
as of [               ], 2017 (the “Effective Date”) by and between Legacy
Reserves Services, Inc. (the “Company”) and [NAME] (“Employee”).
WHEREAS, Employee is currently an employee of the Company; and
WHEREAS, the Company desires to promote the interests of the Company, Legacy
Reserves LP (the “Partnership”) and its equityholders by encouraging Employee to
continue his employment with the Company during the 2016 calendar year.
NOW, THEREFORE, in consideration of the mutual agreements and other matters set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Employee hereby
agree as follows:
1.Retention Bonuses.
(a)    If Employee remains continuously employed with the Company from the
Effective Date through March 31, 2017, Employee shall be entitled to receive a
cash payment in the amount equal to $[           ].
(b)    If Employee remains continuously employed with the Company from the
Effective Date through June 30, 2017, Employee shall be entitled to receive a
cash payment in the amount equal to $[           ].
(c)    If Employee remains continuously employed with the Company from the
Effective Date through September 30, 2017, Employee shall be entitled to receive
a cash payment in the amount equal to $[           ].
(d)    If Employee remains continuously employed with the Company from the
Effective Date through December 31, 2016 (each of March 31, 2017, June 30, 2017,
September 30, 2017 and December 31, 2017, a “Bonus Date”), Employee shall be
entitled to receive a cash payment in the amount equal to $[           ] (each
amount payable with respect to a Bonus Date, a “Retention Bonus”).
(e)    In the event Employee’s employment with the Company is terminated for any
reason prior to a Bonus Date, this Agreement and Employee’s right to any
Retention Bonuses shall automatically terminate; provided, however, that any
Retention Bonuses that are earned but unpaid as of the date of termination shall
be paid in accordance with Section 2.
2.    Payment of Retention Bonuses.  Subject to Employee’s satisfaction of the
requirements of Section 1 above, the applicable Retention Bonus shall be paid to
Employee in a single lump sum amount in cash, net of applicable withholding,
within fifteen (15) days following March 31, 2017, June 30, 2017, September 30,
2017 or December 31, 2017, as applicable.
3.    General Provisions.
(a)    Taxes and Other Amounts. The Company is authorized to withhold or deduct
from any payments made hereunder amounts of taxes due or potentially payable in
connection therewith and to deduct other amounts as authorized by Employee, and
to take such other action as the Company may deem advisable to enable the
Company and Employee to satisfy obligations for the payment of tax obligations
relating to any payments made under this Agreement.
(b)    No Impact on Employment.  This Agreement is not an employment contract
for any definite period of time and shall have no effect on any employment
contract between the Company or its affiliates and Employee or on the at-will
employment or other service relationship between Employee and the Company, the
Partnership and their





--------------------------------------------------------------------------------





respective affiliates or, except as otherwise governed by the terms of
employment contract between the Company or its affiliates and Employee, on the
Company’s ability to terminate such employment or other service relationship at
any time for any reason or for no reason.
(c)    Term of the Agreement; Amendment.
(i)    Except as otherwise terminated earlier as provided in Section 1, this
Agreement will automatically terminate on January 1, 2018, provided that any
Retention Bonuses that are earned but unpaid as of such date shall remain
payable in accordance with Section 2.
(ii)    No modification, amendment or waiver of any provision of this Agreement
will be effective against any party hereto unless such modification, amendment
or waiver is approved in writing by such party.
(d)    Successors. The Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, permitted
assigns, heirs and personal representatives and estates, as the case may be. 
Neither this Agreement nor any right or obligation hereunder of any party may be
assigned or delegated without the prior written consent of the other party
hereto; provided, however, that the Company may assign this Agreement to any of
its affiliates.
(e)    Unfunded Obligation. All benefits due Employee (or a person claiming
through or on behalf of Employee) under this Agreement are unfunded and
unsecured and are payable out of the general funds of the Company.
(f)    Waiver.  The failure of any party to this Agreement to enforce any
provision or provisions of this Agreement shall not in any way be construed as a
waiver of any such provision or provisions, nor prevent any such party from
thereafter enforcing each and every other provision of this Agreement.  The
rights granted the parties to this Agreement herein are cumulative and shall not
constitute a waiver of any such party’s right to assert all other legal remedies
available to it under the circumstances.
(g)    Severability. If any provision of the Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining provisions of the Agreement, but such provision will be fully
severable and the Agreement will be construed and enforced as if the illegal or
invalid provision had never been included herein.
(h)    Application of Section 409A.  The amounts payable pursuant to this
Agreement are intended to be exempt from or to otherwise comply with
Section 409A of the Code, and this Agreement shall be administered, construed
and interpreted in such manner.  For purposes of Section 409A of the Code, each
installment payment provided under this Agreement shall be treated as a separate
payment.
(i)    No Guarantee of Tax Consequences.  None of the Board of Directors of the
Company, the Company, the Partnership or any agent or affiliate of any of the
foregoing provides or has provided any tax advice to Employee or any other
person who may claim through or on behalf of Employee or makes or has made any
assurance, commitment or guarantee that any federal, state, local or other tax
treatment will (or will not) apply or be available to Employee or other person
who may claim through or on behalf of Employee with respect to this Agreement,
including with respect to Section 3 hereof, or assumes any obligation or
liability or responsibility with respect to any tax or associated liabilities
(including penalties and interest) to which the Employee or any other person who
may claim through or on behalf of Employee may be subject.
(j)    Counterparts; Facsimile Signatures.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed to be an original copy
of this Agreement, and all of which, when taken together, shall be deemed to
constitute one and the same agreement.  The parties may sign and deliver this
Agreement by facsimile transmission or by electronic mail in “portable document
format.”  Each party agrees that the delivery of this Agreement by facsimile or
by electronic mail in “portable document format” shall have the same force and
effect as delivery of original signatures, and that each party may use such
facsimile or electronic mail signatures as evidence of the execution and
delivery of this Agreement by all parties to the same extent that an original
signature could be used.


2



--------------------------------------------------------------------------------





(k)    Captions.  Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.
(l)    Entire Agreement; Survival.  This Agreement contains all of the
understandings and representations between Employee and the Company pertaining
to the subject matter hereof and supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to such subject matter. The parties mutually agree that this
Agreement can be specifically enforced in court and can be cited as evidence in
legal proceedings alleging breach of the Agreement.  Upon the termination of
this Agreement, the respective rights and obligations of the parties hereto
shall survive such expiration or other termination to the extent necessary to
carry out the intentions of the parties under this Agreement.
(m)    Governing Law. All questions arising with respect to the provisions of
the Agreement and payments due hereunder will be determined by application of
the laws of the State of Texas, without giving effect to any conflict of law
provisions thereof, except to the extent Texas law is preempted by federal law.
[Signature Page Follows]






3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and Employee have executed this Agreement in one
or more counterparts effective for all purposes as of the Effective Date.
LEGACY RESERVES SERVICES, INC.
By:    
Name:    
Title:    
EMPLOYEE
                                                                       


Name:    





